Name: Commission Regulation (EC) No 1619/98 of 24 July 1998 on tenders submitted under the first invitation to tender referred to in Regulation (EC) No 1324/98
 Type: Regulation
 Subject Matter: trade policy;  marketing;  animal product;  trade
 Date Published: nan

 EN Official Journal of the European Communities25. 7. 98 L 209/37 COMMISSION REGULATION (EC) No 1619/98 of 24 July 1998 on tenders submitted under the first invitation to tender referred to in Regula- tion (EC) No 1324/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 2634/97 (2), and in particular Article 7(3) thereof, Whereas quantities of beef fixed by Commission Regula- tion (EC) No 1324/98 (3) have been offered for sale by periodic invitation to tender; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), minimum sales prices for the meat offered for tender are to be fixed in the light of the tenders received; whereas, for the first invitation to tender referred to in Article 2(1)(a) of Regulation (EC) No 1324/ 98, the tenders received do not allow minimum prices to be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the basis of the tenders submitted under the invitation to tender referred to in Article 2(1)(a) of Regulation (EC) No 1324/98. Article 2 This Regulation shall enter into force on 25 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 24. (2) OJ L 356, 31. 12. 1997, p. 13. (3) OJ L 183, 26. 6. 1998, p. 38. (4) OJ L 251, 5. 10. 1979, p. 12. (5) OJ L 248, 14. 10. 1995, p. 39.